Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and remarks filed on8/30/2021 have been fully considered and they are persuasive. The cited prior art fails to teach or suggest the elements recited in the claims. An updated search has filed to result in any other art that either alone or in combination meets the combination of elements as recited in the claims. Thus, the claims are deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
8,615,598 to Wakuda - that discloses a communication processing device including a sender report transmitting unit which transmits to a client a sender report including transmission information of transmission data on a regular basis separately from a rate change report, an extended receiver report receiving unit which receives from the client an extended receiver report which includes the transmission information and which is transmitted from the client when the client receives the sender report, and a rate controlling unit which controls a transmission rate of transmission data for the client, based on the transmission information.
USPGPUB 2018/0183718 to Xie — which discloses sending endpoint computer periodically determines whether data is being sent below, at or above path capacity, based on the monitored amounts of data sent and patterns of data loss observed. The sending endpoint computer periodically dynamically adjusts the rate at which data is sent to the receiving endpoint computer, in response to the determinations whether data is being sent below, at or above path capacity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466
/JAE Y LEE/Primary Examiner, Art Unit 2466